Case: 13-10341      Document: 00512482575         Page: 1    Date Filed: 12/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-10341                               FILED
                                  Summary Calendar                     December 27, 2013
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATTHEW JAMES LEBOEUF,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:05-CR-184-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Matthew James LeBoeuf was convicted in 2006 of wire fraud in violation
of 18 U.S.C. § 1343 and was sentenced to 18 months of imprisonment and three
years of supervised release. The district court revoked his supervised release
in August 2010 after LeBoeuf violated the conditions of his release by
committing theft, issuing a bad check, failing to make restitution payments as
ordered, failing to provide the probation officer with requested financial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10341     Document: 00512482575      Page: 2    Date Filed: 12/27/2013


                                  No. 13-10341

information, and leaving the judicial district without permission. He was
sentenced to 24 months of imprisonment and 12 months of supervised release.
      In 2013, the district court revoked LeBoeuf’s second term of supervised
release after he violated the conditions of his supervised release by forging a
financial instrument, failing to make monthly restitution payments, opening
fraudulent credit accounts in his parents’ names, forging his name on his
father’s car title; failing to abstain from the use of alcohol; missing a counseling
session; posting for sale an electronic item on Craigslist; and traveling without
authorization. He was sentenced to 24 months of imprisonment. LeBoeuf now
appeals his 24-month sentence, arguing that the district court impermissibly
focused on his underlying criminal conduct instead of his breach of trust.
      Ordinarily, we review sentences imposed on revocation of supervised
release under a plainly unreasonable standard. United States v. Warren, 720
F.3d 321, 326 (5th Cir. 2013). Because LeBoeuf failed to alert the district court
to the specific alleged error he raises on appeal, we review for plain error only.
See id. at 332. To show plain error, the appellant must show a forfeited error
that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009).         If the appellant makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      If a district court finds by a preponderance of the evidence that the
defendant has violated a condition of supervised release, the court “may impose
any sentence that falls within the appropriate statutory maximum term of
imprisonment allowed for the revocation sentence.”              United States v.
McKinney, 520 F.3d 425, 427 (5th Cir. 2008); see 18 U.S.C. § 3583(e)(3). In
doing so, the district court is directed to consider the relevant factors
enumerated in 18 U.S.C. § 3553(a), including the non-binding policy



                                         2
       Case: 13-10341   Document: 00512482575   Page: 3   Date Filed: 12/27/2013


                                 No. 13-10341

statements found in Chapter Seven of the Sentencing Guidelines. United
States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011); United States v. Whitelaw,
580 F.3d 256, 261 (5th Cir. 2009).
        LeBoeuf’s 24-month sentence fell within the statutory maximum
sentence he could receive upon revocation of his supervised release. See 18
U.S.C. §§ 1343, 3559(a)(2), 3583(e)(3). Moreover, given that the district court’s
primary considerations in imposing the 24-month sentence were LeBoeuf’s
history of defrauding people and protection of the public, it properly considered
the relevant § 3553(a) factors. See § 3553(a)(1). Thus, his 24-month sentence
was not the result of error, much less plain error. See Whitelaw, 580 F.3d at
265.
        AFFIRMED.




                                       3